Citation Nr: 1444838	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  13-13 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and M.W.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to November 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is in the Veteran's file. 
   

FINDING OF FACT

Bilateral hearing loss is attributable to the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Certain chronic diseases, including sensorineural hearing loss, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R.               §§ 3.307(a)(3); 3.309(a).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

VA regulations consider impaired hearing a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Facts and Analysis

The Veteran asserts that his currently diagnosed bilateral hearing loss results from acoustic trauma during service.  

The Veteran received the Combat Infantryman Badge for his service in Vietnam; his statements that he was exposed to acoustic trauma during his combat service are therefore presumed true.  38 U.S.C.A. § 1154(b).  

The service treatment records (STRs) do not contain complaints of, or treatment for, hearing loss during service.  An audiogram conducted upon the Veteran's separation from service in November 1971 showed hearing within normal limits.

The Veteran and his wife, who has been married to the Veteran since his separation from service, testified that the Veteran has experienced progressively worsening symptoms of hearing loss since service.  He has not experienced any recreational or occupational acoustic trauma.  

The Veteran underwent a VA examination in December 2011.  The audiologist found that the Veteran's hearing loss was less likely than not related to his acoustic trauma during service because his hearing acuity was normal at separation.  

The hearing loss diagnosed many years after service cannot be clearly disassociated from the Veteran's conceded in-service exposure to loud noise.  Both the Veteran and his wife are competent to testify as to their observations of the Veteran's progressively worsening hearing loss since his discharge from service.  Layno v. Brown, 6 Vet. App. 465 (1994).   Their testimony has not been shown to lack credibility.

The negative VA opinion is predicated primarily upon a normal audiogram at separation in April 1971.  However, service connection for hearing loss is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's in-service exposure to loud noise and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The examiner provided no rationale for her finding, nor did she comment on the Veteran's competent and credible report of hearing loss symptoms since service.  Her findings are unsupported by the evidence of record.  As a result, the December 2011 examination report is of no probative value.  

The Veteran and his wife have provided competent and credible accounts of hearing loss symptoms since separation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007).   The nature of the Veteran's service, which involved intense exposure to potentially damaging noises, is additional evidence in support of the claim.  The aggregate of these factors render the testimony by the Veteran and his wife competent, credible, and highly probative.

Although an adequate medical opinion is not of record, sensorineural hearing loss is among the chronic diseases listed in 38 C.F.R.  § 3.309(a), allowing the claim to be established based on continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's competent, credible and highly probative account of post-service hearing loss symptoms satisfies the third element of service connection by demonstrating a continuity of symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

Service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


